
	
		II
		112th CONGRESS
		1st Session
		S. 1623
		IN THE SENATE OF THE UNITED STATES
		
			September 23, 2011
			Mr. Casey (for himself,
			 Mr. Schumer, and
			 Mrs. Shaheen) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To provide a processing extension for emergency mortgage
		  relief payments, and for other purposes.
	
	
		1.ExtensionSection 109 of the Emergency Housing Act of
			 1975 (12 U.S.C. 2708), as amended by section 1496 of the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act (Public Law 111–203; 124 Stat. 2209), is
			 amended—
			(1)by striking the
			 period at the end and inserting ; and;
			(2)by striking
			 mortgagor receiving and inserting the following:
			 “mortgagor—
				
					(1)receiving
					;
				and
			(3)by adding at the
			 end the following:
				
					(2)who applied for a
				loan, advance, or emergency mortgage relief payments under this title on or
				before September 30, 2011, and was approved to receive the benefit of such
				loan, advance, or emergency mortgage relief on or before December 31,
				2011.
					.
			
